PER CURIAM.
The City of Miami brought a petition for writ of certiorari to review an¡ order of the circuit court, which order affirmed certain convictions and reversed certain convictions of respondents in the municipal court of petitioner city. These convictions were upon separate charges and were of each respondent individually, but all the charges had been tried together by stipulation. Upon petition for certiorari to review an order of the circuit court, made in the exercise of its appellate jurisdiction, we are confined to the scope of common law certiorari. State v. Katz, Fla.App.1959, 108 So.2d 60.
The petitioner urges that the circuit court did not proceed according to essential requirements of law when it held certain docket entries insufficient. The record' presented fails to establish such a departure.
However, having determined that no sufficient charge was pending it was unnecessary for the court to proceed further upon matters raised by those charges, therefore, that portion of the opinion and judgment which holds that the city was without authority to order a revocation of certain licenses was unnecessary to a decision of the-appeal and is therefore quashed.
*446Writ granted and judgment of circuit court affirmed in part and reversed in part.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.